Citation Nr: 1456528	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  10-08 537A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for high cholesterol.

2.  Entitlement to service connection for diabetes mellitus, to include as resulting from exposure to herbicides.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1960 to September 1964.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2008 and June 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The issues of entitlement to service connection for a back disability and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's elevated cholesterol is considered to be a laboratory test result and is not a disability for VA purposes.

2.  The Veteran did not have military service in the Republic of Vietnam during the Vietnam War.

3.  The most probative evidence does not establish that the Veteran was exposed to Agent Orange during active service.

4.  The Veteran's diabetes mellitus, type II, did not manifest within one year of separation from service, and has not been shown to be related to service. 


CONCLUSIONS OF LAW

1.  The requirements for service connection for a disability manifested by elevated cholesterol have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2.  The criteria for establishing service connection for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 1137, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant regarding what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must inform the Veteran about (1) the information and evidence not of record that is necessary to substantiate the claim; (2) the information and evidence that VA will seek to provide; and (3) the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a current disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

The Board notes that the Veteran's claim for service connection for high cholesterol will be decided based on law and not the facts of this case.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In such a situation, the notice and assistance requirements of the VCAA are not applicable as there is no legal basis for the claims and/or because undisputed facts render the claimant ineligible for the claimed benefit.  VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 (2004).

With regard to the claim for service connection for diabetes mellitus, type II, the Board finds that the duty to notify was satisfied by a letter sent to the Veteran in April 2009.  The Board notes that the letter did not include the elements of the general criteria for service connection or information regarding the assignment of a disability rating and effective date.  However, the Veteran's claim is being denied and; therefore, assignment of a disability rating and effective date is rendered moot.  With respect to the general criteria for service connection, the February 2010 Statement of the Case (SOC) discussed what must be shown to establish service connection on a direct or presumptive basis.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway v. Principi, 353 F.3d 1369, 1374 (2004); Dingess/Hartman, 19 Vet. App. 473.

The duty to assist has also been met in this case.  The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records (STRs), VA treatment records, private treatment records, and lay statements from the Veteran as well as his friends and family.  Requests for private treatment records from M.H., Dr. P., Government Employee Hospital Associates and Dr. G.C. were returned as undeliverable and the RO received negative responses from Endocrinology, Dr. J.H.J., and SDI regarding the Veteran's records.  The Veteran was notified of the responses/undeliverable letters in the June 2008 rating decision.  The Board finds that the Veteran was adequately notified of VA's efforts to obtain the records.  See 38 C.F.R. § 3.159 (e) (2014).  Additionally, the RO followed the proper development procedures as set forth by VA's Adjudication Manual (M21-1MR) for adjudicating cases involving alleged herbicide exposure aboard ships offshore of the Republic of Vietnam (RVN).  The particular steps taken will be discussed in more detail below.  In addition, the Veteran and his representative have submitted lay evidence and articles in support of the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board acknowledges that the Veteran has not had a VA examination specifically for his claim for entitlement to service connection for diabetes mellitus, type II.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when there is (1) competent evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  

In this case, the Board finds that a VA examination is not necessary.  As the Board will discuss below, the Veteran does not have confirmed exposure to Agent Orange or other tactical herbicide agent within the meaning of 38 C.F.R. § 3.307 in service, there was no in-service injury or disease related to diabetes mellitus, type II or chronic symptoms of diabetes mellitus, type II shown in or within a year of service, and the Veteran has not otherwise provided evidence that indicates that there may be a nexus between the currently diagnosed diabetes mellitus, type II and some incident of service.  Absent evidence that establishes an in-service event, injury or disease, the Board finds that a VA examination is not necessary for disposition of the claim.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002); 38 C.F.R. § 3.159(d). 
In the absence of persuasive evidence of an in-service disease or injury, or in-service event of herbicide exposure, referral of this case to obtain an examination and/or an opinion as to the etiology of diabetes mellitus would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service exposure to an herbicide agent, and could only result in a speculative opinion of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). 

II.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
 
To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Diabetes Mellitus is included among these diseases.

III.  High Cholesterol

With regard to the claim for service connection for high cholesterol, the initial element required for service connection has not been met, as the Veteran has not been shown to have a current disability manifested by high cholesterol.  Indeed, no such disability has been shown to exist before, during, or after the receipt of his service-connection claim.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 321 (2013) (considering the application of McClain v. Nicholson, 21 Vet. App. 319 (2007) to a situation in which a disability manifests prior to the filing of a claim for VA benefits and then resolves before the claim is adjudicated).

The Board recognizes that the Veteran's VA and private treatment records document monitoring and medication for elevated cholesterol throughout the pendency of the Veteran's claim.  However, while considered a risk factor for ischemic heart disease and other disorders, high cholesterol is not a disability for which VA compensation is payable in isolation.  See 38 C.F.R. § 4.1; Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (defining a "disability," for VA rating purposes, as an impairment in earning capacity resulting from a diagnosed disease or injury, or the residuals thereof).  Rather, to establish entitlement to the benefits sought on appeal, there must be competent evidence of additional impairment, as discernible through VA's Schedule for Rating Disabilities.  See generally 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (distinguishing between laboratory findings, such as hyperlipidemia and elevated triglycerides, and disabilities contemplated by the Rating Schedule). 

Accordingly, while the Veteran's high cholesterol may at some point be contemplated as a manifestation of a service-connected disability, it is at present tantamount to a mere symptom, like pain, which, absent a "diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

In reaching this determination, the Board does not doubt the Veteran's sincere belief that he has a current disability, manifested by high cholesterol.  However, the Veteran lacks the specialized knowledge and training required to translate laboratory findings of high cholesterol into a valid diagnosis.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  It follows that his assertions of a separate disability, manifested by those findings, are insufficient to establish such a diagnosis, without corroborating medical evidence.  No such evidence has been presented and, thus, service-connection is not warranted.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Accordingly, the Board need not further address the Veteran's assertions as to remaining criteria for service connection in relation to this issue, as the initial requirement for service connection has not been met.  Absent such a threshold finding, there is no reasonable doubt to resolve in the Veteran's favor with respect to the high cholesterol issue; consequently, the claim must be denied.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.3 (2014).

IV.  Diabetes Mellitus

As an initial matter, the evidence does not show, and the Veteran does not contend, that his diabetes is related to service in any manner other than as a result of his alleged exposure to Agent Orange.  The Veteran's service treatment records reveal no complaints or findings of diabetes or elevated blood sugar levels during service.  The Veteran also has not stated that he suffered from diabetes within the year following service.  There has been no evidence presented that the Veteran's diabetes mellitus, type II manifested during or within a year of separation from active service.  Accordingly, a preponderance of the evidence is against the claim for service connection for diabetes on a presumptive basis as a chronic disease pursuant to 38 C.F.R. § 3.309(a).

The Veteran contends that his diabetes mellitus, type II, is a result of Agent Orange exposure during service.

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.313(a); see also Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008) (upholding VA's interpretation of section 3.307(a)(6)(iii) as requiring the service member's presence at some point on the landmass or the inland waters of Vietnam). 

38 C.F.R. § 3.307 was amended to include service between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense (DOD), operated in or near the Korean demilitarized zone (DMZ) in an area in which herbicides are known to have been applied during that period.  See 38 C.F.R. § 3.307(a)(6)(iv). 

The Veteran's service treatment records verify that he served aboard the USS Ticonderoga, and the Veteran's May 2009 response to a Haas questionnaire indicates he served aboard the USS Ticonderoga (CVA-14) when it patrolled the Gulf of Tonkin from July 10, 1964 to September 15, 1964.  

The Veteran does not contend that this vessel traveled along the inland waterways of RVN while he was aboard.  Additionally, a VA compilation of Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents does not include the USS Ticonderoga (CVA-14) among vessels which operated in the inland waterways of RVN.  See VA Memorandum Re: Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents (last updated November 20, 2014).  

On his May 2009 statement, the Veteran wrote that his exposure to herbicides was due to being out in the open air while performing duties such as rearming, refueling, replenishing stores, and manning his battle station while aboard the USS Ticonderoga in the Gulf of Tonkin.  He also stated that he did not go ashore.  The Board notes that the Veteran has never asserted that he, himself, set foot in RVN.  The Veteran has never alleged being in country, and has repeatedly indicated in the record that his connection to Vietnam is only through service aboard this ship in the waters offshore.  His service records contain no notations suggestive of a temporary deployment to Vietnam, and no evidence indicates that the USS Ticonderoga entered the "brown waters" of Vietnam.  A December 2007 response from the Joint Services Records Research Center (JSRRC) also stated that there is no evidence in the Veteran's file to substantiate any service in the Republic of Vietnam.  As noted above, for presumptive purposes "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.313(a); see also Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008) (upholding VA's interpretation of section 3.307(a)(6)(iii) as requiring the service member's presence at some point on the landmass or the inland waters of Vietnam).  Therefore, although the evidence demonstrates that the Veteran served in the waters adjacent to Vietnam, it does not demonstrate "service in the Republic of Vietnam."    

The evidence does not show that the Veteran served in Vietnam or Korea and the Veteran does not contend such.  As the Veteran did not serve in Vietnam or in or near the DMZ in Korea, the presumption of herbicide exposure is inapplicable.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii).

The fact that a veteran is not entitled to the regulatory presumption of service connection based on herbicide exposure does not preclude an evaluation as to whether he is entitled to service connection on a direct basis or entitled to presumptive service connection for a chronic disease.  See Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  As discussed above, presumptive service connection on the basis of chronic disease is not applicable to the present case, and therefore, the Board turns to a discussion of direct service connection.

The Veteran also contends that he was exposed to herbicides and dioxin because he handled deliveries from Vietnam, while he was aboard the USS Ticonderoga.  
In development of this claim, a December 2007 JSRRC memorandum has been associated with the claims file, which indicates that there was no record of exposure to herbicides.  Additionally, although the Veteran is competent to provide evidence that he handled deliveries which had previously been in RVN, he has not indicated how contact with such materials would in turn result in his personal exposure to herbicides.  He is not considered competent to identify if a substance is Agent Orange.      

The Board finds that the weight of the evidence does not demonstrate that the Veteran was exposed to herbicides.  As there is no evidence of any other injury, event, or disease which could be etiologically related to the Veteran's current diabetes mellitus, type II disability, service connection is not warranted on a direct basis.  

In summary, the Board concludes that the preponderance of the evidence is against the Veteran's contention that he was exposed to Agent Orange during his Vietnam era service.  As herbicide exposure is not established, his subsequent diabetes mellitus, type II cannot be affirmatively related to herbicide exposure.  As noted above, the evidence does not show, and the Veteran does not contend, that his diabetes is related to service on a basis other than the alleged herbicide exposure.  Accordingly, there is no basis upon which to establish service connection for diabetes mellitus, type II, and the claim must be denied. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for high cholesterol is denied.

Service connection for diabetes mellitus, type II, associated with herbicide exposure, is denied.


REMAND

The Veteran contends entitlement to service connection for a back disability and hypertension.  He has not been provided with VA examination with regard to these issues.  

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when there is (1) competent evidence of a current disability or recurrent symptoms, (2) evidence establishing an "in-service event, injury or disease," (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  The threshold for finding a link between current disability and service so as to require medical examination is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  

With regard to his back claim, the claims file contains a private treatment record from November 2006 which provides a diagnosis of degenerative disc disease of the lumbar spine, demonstrated by X-ray.  VA and private treatment records also note a diagnosis of Paget's disease.  In a March 2010 statement in support of claim, the Veteran stated that he injured his back during the winter of 1963 when he was trying to help prevent losing a load over the side of the ship.  An August 2009 lay statement from one of the Veteran's friends also indicates that the Veteran has suffered from back pain and muscle spasm for over 40 years. 

Private and VA treatment records during the claim period also show diagnosis and treatment for hypertension.  In his May 2009 notice of disagreement, the Veteran stated that high blood pressure was noted in service.  On his September 1964 separation examination report, the Veteran's blood pressure reading was noted as 144 systolic and 96 diastolic.    

In light of the aforementioned evidence, the Veteran should be afforded a VA examination in order to determine the nature and etiology of any back and hypertension disabilities.  38 C.F.R. § 3.159(c)(4).

The Board also notes that the most recent VA treatment record in the claims file is a Phoenix VA Medical Center (VAMC) note from January 2012.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, the AOJ should obtain any VA treatment records from January 2012 to the present, and associate them with the claims file.

Finally, the Veteran submitted a statement in December 2007 in which he indicated that he was "on disability in California in approximately 1974 due to back problems," and that he was disabled for approximately 7 months.  Although the statement indicates that the address and phone number for these records were provided on Form 21-4142, no associated authorization is in the claims file.  It seems from this statement that the Veteran is referring to California's State Disability Insurance (SDI).  On remand, the AOJ must attempt to obtain the records regarding such benefits.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2014).

Accordingly, the claims are REMANDED for the following action:

1.  Obtain any and all records from January 2012 to the present of VA treatment at the Phoenix VAMC or any other VA facilities.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Ask the Veteran to provide the appropriate release and authorization forms for records regarding his California disability benefits received in approximately 1974.  Upon receipt of these forms, the AOJ should contact the appropriate agency with the State of California and obtain copies of the Veteran's records, including any administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based.  All attempts to obtain these records must be documented in the claims folder.

3.  After completing the above, schedule the Veteran for a VA examination with an appropriate medical professional to determine the nature and etiology of any back disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

The examiner should then address the following:

a.  Provide a diagnosis for any back disability present during the appeal period (September 2007 to present).

b.  For any diagnosed back disability, state whether it at least as likely as not (50 percent or greater probability) arose during active service or is otherwise related to any incident of service.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner should include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

4.  After completing directives 1 and 2, schedule the Veteran for a VA examination with an appropriate medical professional to determine the nature and etiology of his hypertension.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

Thereafter, the examiner should provide an opinion regarding whether the Veteran's hypertension at least as likely as not (50 percent or greater probability), arose during or is otherwise related to any incident of active service.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner should include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

5.  After completing the above, and conducting any additional development deemed necessary, readjudicate the claims for entitlement to service connection for a back disability and hypertension in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. M. SEAY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


